UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6717


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARTHA ANN TURNER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, Chief
District Judge. (5:04-cr-30018-GEC-8)


Submitted:   November 29, 2016            Decided:   December 20, 2016


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Lisa Marie Lorish,
Assistant Federal Public Defender, Charlottesville, Virginia, for
Appellant. John P. Fishwick, Jr., United States Attorney, Donald
R. Wolthuis, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Martha Ann Turner appeals the district court’s order denying

relief on her 18 U.S.C. § 3582(c)(2) (2012) motion under Amendment

782 of the U.S. Sentencing Guidelines, which reduced the Guidelines

range for various drug offenses.            We affirm.

     We review de novo a district court’s ruling as to the scope

of its legal authority under § 3582(c)(2).                 United States v.

Williams, 808 F.3d 253, 256 (4th Cir. 2015). Under U.S. Sentencing

Guidelines Manual § 1B1.10(b)(2)(A), p.s. (2015), a “court shall

not reduce the defendant’s term of imprisonment under 18 U.S.C.

§ 3582(c)(2) and this policy statement to a term that is less than

the minimum of the amended guideline range determined [through

application    of    the   Sentencing       Amendment].”    In   addition,   a

reduction in a defendant’s term of imprisonment is not authorized

under § 3582(c)(2) if an amendment listed in the Guidelines “is

applicable to the defendant but the amendment does not have the

effect of lowering the defendant’s applicable guideline range

because   of   the   operation   of     another    guideline     or   statutory

provision.”    Id. cmt. n.1(A).

     Turner contends that her sentence was based on the drug

quantity table and not on her career offender designation, and

therefore she is eligible for a sentence reduction.              We conclude,

however, that Turner’s argument is directly foreclosed by comment

1(A) of USSG § 1B1.10.        Amendment 782 to the Guidelines lowered

                                        2
the offense levels applicable to drug offenses by two levels and

is retroactively applicable.               See USSG § 1B1.10(d), p.s.; USSG

app. C., amend. 782.          Thus, Amendment 782 would ordinarily apply

to Turner’s sentence.         However, Turner was also determined to be

a career offender, and her status as a career offender was not

affected by Amendment 782.            Because Amendment 782 “does not have

the effect of lowering the defendant’s applicable guideline range

because   of    the    operation      of    another       guideline    or    statutory

provision,” USSG § 1B1.10, p.s., cmt. n.1(A), the district court

did not err in ruling it could not reduce Turner’s sentence.

       Turner   next    contends      that      applying     the    career    offender

offense level violates her due process rights because she had no

incentive to object to her characterization as a career offender

at   sentencing.       This    claim       lacks   merit.       Turner      received    a

sentencing hearing where she could have objected to her career

offender designation and thus was accorded due process. See Snider

Int’l Corp. v. Town of Forest Heights, Md., 739 F.3d 140, 146 (4th

Cir.   2014)    (procedural     due    process          “requires   fair     notice    of

impending state action and an opportunity to be heard”).

       Finally,    Turner     contends          that    under   United      States     v.

Williams, 808 F.3d 253 (4th Cir. 2015), the district court had

authority to reduce her sentence.                      We conclude, however, that

Williams is inapposite.            Turner’s situation does not involve

application of a mandatory minimum sentence, and consequently,

                                            3
Amendment 780, which is central to our decision in Williams, does

not apply.      Thus, we conclude that the district court did not err

in ruling that it could not grant Turner a sentence reduction.

      Accordingly, we affirm the judgment of the district court.

We   dispense    with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                   AFFIRMED




                                     4